Citation Nr: 0634244	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an increased rating for subpatellar 
chondromalacia, right knee, with history of stress fracture, 
medial tibial plateau, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased rating for subpatellar 
chondromalacia, left knee, with history of stress fracture, 
medial tibial plateau, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefits sought on 
appeal.

A hearing before the undersigned sitting at the RO was held 
in March 2006.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The subpatellar chondromalacia, right knee, with history 
of stress fracture, medial tibial plateau is manifested by 
range of motion from 0-130 degrees, with no objective 
findings of subluxation or instability.

2.  The subpatellar chondromalacia, left knee, with history 
of stress fracture, medial tibial plateau is manifested by 
range of motion from 0-115/130 degrees, with no objective 
findings of subluxation or instability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 
percent for subpatellar chondromalacia, right knee, with 
history of stress fracture, medial tibial plateau, have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5299-5260 
(2006).

2. The criteria for a disability rating in excess of 20 
percent for subpatellar chondromalacia, left knee, with 
history of stress fracture, medial tibial plateau have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5299-5260 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated February 2004 and April 
2005.  In the February 2004 letter, the originating agency 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  It 
specifically noted the elements necessary to establish an 
increased rating.  However, the letter did not expressly 
request that the veteran submit information in his possession 
that pertained to his claims.  The April 2005 letter 
expressly requested, in part: "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Therefore, the Board finds that the veteran was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's increased 
rating claim, no initial disability rating or effective date 
matter arises, and so there can be no possibility of any 
unfair prejudice to the veteran under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities, found in 38 C.F.R. 
Part 4.  The schedular ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2006).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  

In this case, the veteran's service-connected right and left 
knee disabilities are rated by analogy to Diagnostic Code 
5260 (2006) (limitation of flexion of leg) and each currently 
evaluated as 20 percent disabling.  Under Diagnostic Code 
5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees will result in the assignment of a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation, and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Thus, in order to warrant a 30 percent 
rating under Diagnostic Code 5260, limitation of leg flexion 
to 15 degrees would have to be shown.

A December 1999 rating decision reflects that the 
symptomatology of the veteran's service-connected 
disabilities of the knees failed, at that time, to satisfy 
the criteria for a compensable rating under Diagnostic Code 
5260.  Indeed, a December 1999 VA examination reflects that 
the veteran had range of motion of each knee of 104 degrees 
flexion and full extension in each knee to 0 degrees.  
However, taking into account the veteran's pain and locking 
knees, the RO granted a disability evaluation of 20 percent 
for each knee.

During a March 2004 VA examination, the veteran complained of 
constant bilateral knee pain, with recurrent swelling in the 
left knee and frequent locking of both knees.  The range of 
motion of the left knee was minimally reduced by the onset of 
pain and 130 degrees flexion with full extension to 0 degrees 
and 5 degrees of valgus angulation at the knee joint.  The 
range of motion of the right knee was limited by pain to 120 
degrees flexion with full extension to 0 degrees and also 5 
degrees of valgus angulation.  Repetitive flexion and 
extension of each knee, causing no complaints of fatigue, 
weakness or any change in the range of motion.  The 
examiner's assessment included constant bilateral knee pain, 
minimally reduced range of motion, and frequent locking of 
each knee.  Both knees were negative on Lachman's testing, 
but McMurray's testing was positive on the right.  X-ray 
results were normal, noting no evidence of arthropathy.  
Based on the X-ray findings, the examiner found normal knees 
bilaterally without change from prior examination of December 
1999.

MRI findings dated April 2004 reflect mild patellofemoral 
chondromalacia, but were otherwise normal.

VA examination in April 2005 reflects complaints of constant 
left knee pain on order of 5-8/10 with flare-ups to 10/10, 
becoming worse with lifting or weight bearing.  Right knee 
pain was reported as 5-6/10 three to four times per week,  
lasting a few hours.  The veteran reported that his left knee 
often gives out when rising from a kneeling position, 
returning to normal after a few minutes, and momentary 
locking of the left knee approximately once every two months.  
The veteran reported that his right knee has never given out, 
but locks up briefly once every few months.  Left knee range 
of motion was 115 degrees active flexion, passive flexion to 
130 degrees with pain at extreme flexion, extension to 0 
degrees with no increase in pain.  The left knee joint was 
stable to varus and valgus stress as well as anterior and 
posterior drawer and McMurray's sign was negative.  Right 
knee range of motion was 130 degrees both active and passive 
flexion, with mild pain at extreme flexion, and extension to 
0 degrees, with no increase in pain.  The joint was stable to 
varus and valgus stress as well as anterior and posterior 
drawer.  McMurray's sign was negative.  There was no effusion 
of either knee joint.  The patient reported having increased 
pain on repetitive motion of the knees, but denied any 
fatigue, decreased range of motion, weakness, heat, redness, 
or incoordination on repetitive use.  There was also no 
muscle atrophy noted in the lower extremities bilaterally.  
April 2005 X-ray findings were normal, noting no 
radiographically detectable degenerative changes.

During the March 2006 hearing, the veteran testified that he 
experienced constant pain in his left knee at 5-6/10, 
increasing with activity, and recurrent swelling and heat.  
He further testified that his right knee pain is 4-6/10, with 
swelling, heat and inflammation.  The veteran also stated 
that he wears knee braces bilaterally, but not when working 
because they are restrictive and uncomfortable.  He typically 
works more than 40 hours per week, most of the time on his 
feet.  He also stated that his left knee sometimes locks, but 
his right knee has not locked for a long time.  He also 
stated that it feels at times as if both knees want to give 
out.

Competent medical evidence demonstrates that the veteran has 
nearly full flexion (120-130 degrees).  Absent competent 
evidence of limitation of flexion of either leg to 
15 degrees, a rating in excess of 20 percent under Diagnostic 
Code 5260 is not warranted.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right knee joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, as demonstrated above, the RO has 
already accounted for the veteran's bilateral knee pain by 
granting 20 percent ratings under Diagnostic Code 5260.  
There is insufficient objective evidence of fatigue, 
weakness, heat, redness, incoordination on repetitive use, or 
muscle atrophy to warrant a higher rating for dysfunction.  
Therefore, ratings in excess of 20 percent on the basis of 
loss of function or pain are not warranted.

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code.  
However, as the competent evidence fails to establish 
ankylosis of the knee, recurrent subluxation or lateral 
instability, removed or dislocated semilunar cartilage, 
limitation of extension, or malunion or nonunion of the tibia 
and fibula, Diagnostic Codes 5256-5259 and 5261-5262 are not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256-5259, 5261-5262.  There are no other relevant codes that 
afford a rating in excess of 20 percent.

The Board acknowledges VA General Counsel Opinion 
(VAOPGCPREC) 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, as discussed above, extension of 
both knees is full, even when considering the effects of pain 
on motion.  Therefore, because compensable limitation of 
motion as to both flexion and extension of the left knee has 
not been demonstrated here, assignment of separate 
evaluations pursuant to VAOPGCPREC 9-2004 is not warranted.

Regarding the question of entitlement to separate 
evaluations, the Board calls attention to VAOPGCPREC 23-97, 
which provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  However, as discussed above, the X-ray 
findings of record are negative for arthritis.  In addition, 
the most recent objective testing has been negative for 
instability or subluxation.  

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b) (2006).  In this case, the Board finds 
that the regular schedular standards adequately describe and 
provide for the veteran's service-connected disabilities of 
the right and left knees.  Although the veteran testified 
during his March 2006 hearing that he misses approximately 
two weeks of work per year due to his service-connected 
disabilities of the right and left knees, he did not submit 
objective evidence to support this claim, and there is no 
evidence of record indicating frequent periods of 
hospitalization related to the knee disabilities that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against granting an evaluation in excess of 
20 percent for either service-connected disability of the 
knees.  Because the preponderance of evidence of record 
weighs against the veteran's claims, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.3 
(2006).




ORDER

An evaluation greater than 20 percent for the service-
connected subpatellar chondromalacia, right knee, with 
history of stress fracture, medial tibial plateau, is denied. 

An evaluation greater than 20 percent for the service-
connected subpatellar chondromalacia, left knee, with history 
of stress fracture, medial tibial plateau, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


